DETAILED ACTION
This communication is responsive to the Amendment filed February 28, 2022.  Claims 1-9 are currently pending.
The rejections of claims 1-9 under 35 USC 112 set forth in the Office Action dated December 13, 2021 are WITHDRAWN due to Applicant’s responsive amendments.
The rejections of claims 1-9 under 35 USC 102 and/or 103 are WITHDRAWN due to Applicant’s amendments and persuasive arguments.
Claims 1-3 are newly REJECTED for the reasons set forth below.
Claims 4-9 are OBJECTED TO as depending from a rejected claim, but otherwise contain allowable subject matter.
This action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 25, 2022 was filed after the mailing date of the Office Action on December 13, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (US 2011/0136965).
Regarding claims 1-3, Murakami teaches a living radical polymerization process in which propylene glycol monomethyl ether acetate and methyl methacrylate are copolymerized in the presence of butylated hydroxytoluene, which is present in the amount of 0.33 parts.  (Synthesis Example 5, para. [0118].)

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 4-7, the closest prior art reference (Murakami, discussed above) provides no teaching or suggestion that the above-discussed process may be used in the polymerization of dienes.  Rather, Murakami’s disclosure is limited to acrylic copolymers.

Regarding claims 8 and 9, Murakami does not teach or fairly suggest a RAFT polymerization process.  RAFT processes generally require the presence of a chain transfer agent, typically a thiocarbonylthiol.  Murakami’s disclosure is silent as to a RAFT process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763